Title: To Alexander Hamilton from Lewis Tousard, 25 March 1799
From: Tousard, Lewis
To: Hamilton, Alexander


Newport [Rhode Island] March 25, 1799. “… Auprès d’une ville, la Garnison reste souvent sand officers; on se croit à son devoir, parceque le fort n’est pas éloigné, et peutêtre au moment d’un évenement le fort seroit attaqué, avant qu’on eut pu avertir un seul d’entre les officiers.… il seroit essentiel que le General en chef commandant dans le departement Ordonnat … que dans les circonstances présentes ou nous pouvons certes nous regarder comme en état de guerre; J’eusse à tenir la main à ceque sous aucun pretexte, le fort ne restat jamais sans un officier.…”
